Lawrence County. Common Pleas Court, No. 950C873. This cause is pending before the court as an appeal of an election contest pursuant to R.C. 3515.15 from the Court of Common Pleas of Lawrence County.
IT IS ORDERED by the court, sua sponte, effective January 25, 1996, that the parties shall file briefs on the merits in accordance with S.Ct.Prae.R. VI and supplements) to the briefs in accordance with S.CtPrac.R. VII. The appellant’s brief and supplement to the briefs shall be due within forty days from the date the Clerk of the Supreme Court receives and files the record from the court of common pleas.